Exhibit 99.1 Press Release For Immediate Release Beazer Homes Files Fiscal Year 2007 Financial Statements ATLANTA, May 12, 2008 Beazer Homes USA, Inc. (NYSE: BZH) (www.beazer.com) today filed its annual report on Form 10-K for the year ended September 30, 2007, quarterly report on Form 10-Q for the quarter ended June 30, 2007 and amended quarterly reports on Forms 10-Q/A for the quarters ended December 31, 2006 and March 31, 2007.These reports reflect the completed restatement of certain prior periods’ financial statements resulting from the findings of the previously announced independent investigation by the Audit Committee of the Board of Directors. In conjunction with these filings, the Company today announced its financial results for the quarter and year ended September 30, 2007.The Company currently expects to report financial results and file quarterly reports on Forms 10-Q for the quarters ended December 31, 2007 and March 31, 2008 on, or prior to, May 15, 2008.At that time, the Company also expects to schedule a conference call to discuss its financial results for the first half of fiscal 2008. Restatement As previously announced, during the course of its independent investigation, the Audit Committee determined that the Company’s mortgage origination practices related to certain loans in prior periods violated certain applicable federal and/or state origination requirements.The Audit Committee also discovered accounting errors and/or irregularities that required restatement resulting primarily from (1) inappropriate accumulation of reserves and/or accrued liabilities associated with land development and house costs (“inventory reserves”) and the subsequent improper release of such reserves and accrued liabilities and (2) inaccurate revenue recognition with respect to certain model home sale lease-back transactions. During the course of the investigation, a continuing interest in the potential appreciation of model homes sold in these model home sale lease-back transactions was identified.Due to this continuing interest, these transactions did not qualify for sale-leaseback accounting and, instead should have been accounted for as financing transactions.The restatement of these transactions will relate primarily to timing differences that have had and will have the effect of shifting revenue and income from the date of the original transaction to the future period in which the ‘leases’ are terminated. In conjunction with the restatement of the items above, corresponding capitalized interest, capitalized indirect costs, and income tax adjustments were made to the consolidated financial statements as these balances were impacted by the aforementioned adjustments.Other adjustments were made to the consolidated financial statements and condensed consolidated financial statements relating to corrections of errors, some previously identified but historically not considered to be material to require correction and some discovered as part of the restatement process. Further detail on these other adjustments is available in the reports filed today. As a result of these errors and irregularities, the fiscal 2007 Form 10-K includes restated consolidated financial statements for fiscal 2005 and 2006 and restated Selected Financial Data for fiscal years 2003 and 2004.In addition, the cumulative effect of errors and irregularities attributed to periods prior to October 1, 2002 has been reflected in Selected Financial Data as an increase to retained earnings at September 30, 2002 of $24.8 million for fiscal years 1998–2002. The following table reconciles net income “as previously reported” to net income “as restated” for fiscal years 2003 - 2006 (in thousands): Net Income, Net As Previously Income, As Fiscal Year Reported Adjustments Restated 2003 $ 172,745 $ (971 ) $ 171,774 2004 235,811 10,365 246,176 2005 262,524 13,375 275,899 2006 388,761 (19,925 ) 368,836 Taking into account the entire restatement period through fiscal year 2006, the cumulative effect of the matters arising from the restatement is a $27.6 million increase in retained earnings, shown below (in thousands): Fiscal Year(s) Impacts Cumulative Restatement Impact Retained Earnings at September 30, 2006, as reported $ 1,362,958 Restatement adjustments: Inventory Reserves 1998-2006 40,183 Model Home Sale-Leaseback 2001-2006 (21,950 ) Other 1998-2006 7,895 Benefit From Income Taxes 1998-2006 1,466 Cumulative Impact of Restatement Adjustments 27,594 Retained Earnings at September 30, 2006, as restated $ 1,390,552 The fiscal 2007 quarterly reports include restated condensed consolidated financial statements for the comparative periods of fiscal 2007 and 2006.Fiscal 2007 is not included in the table above because the
